FITZGERALD, S.
In this matter -I do not think that any commission can be allowed to the temporary administrator in respect to the receiving of so much of the money or securities of the estate in his hands as had been in possessidn of his predecessor, and as to which the estate of the latter was 'awarded commissions. Attorney General v. Continental Life Ins. Co., 32 Hun, 223, affirmed 99 N. Y. 674. The decision in the Estate of Egan, 7 Misc. Rep. 263, 27 N. Y. Supp. 1009, which is cited as an authority for the granting of the commissions which I have disallowed, simply holds that a temporary administrator is entitled to commissions in legacies specifically bequeathed, although they would be exempt from commissions in the hands of the executor. One-half commissions for paying out or turning over the moneys and securities mentioned, and full commissions upon residue of tne personal property and of the income of the entire estate, are the most that can be awarded to the administrator for his services in respect to the unimproved real estate and the other property intrusted to his care. Estate of Maltby G. Lane, Surr. Dec. 1891, p. 388; Estate of Egan, 7 Misc. Rep. 263, 27 N. Y. Supp. 1009.